142 Ga. App. 170 (1977)
235 S.E.2d 636
KESSLER
v.
DEPARTMENT OF TRANSPORTATION et al.
53751.
Court of Appeals of Georgia.
Argued April 12, 1977.
Decided May 2, 1977.
*171 Lee & Clark, Fred S. Clark, for appellant.
James M. Thomas, Arthur K. Bolton, Attorney General, Marion O. Gordon, Senior Assistant Attorney General, Michael E. Hobbs, Assistant Attorney General, for appellees.
BANKE, Judge.
The appellant owns a liquor business in Chatham County. In order to make road improvements, the appellee condemned the land on which the business was located, forcing the appellant to move the business to another location. A jury trial was held to determine the amount of just and adequate compensation to be awarded for the taking of the appellant's leasehold interest in the condemned property, and the trial judge allowed damages to be awarded only for the value of the appellant's lease over fair market value, for moving costs, and for the value of some equipment which could not be moved. He would not allow separate compensation to be awarded for loss of profits sustained by the relocation of the appellant's business. The appellant appeals the judgment on the verdict resulting from that trial.
There was evidence that the land on which the appellant's business was located was possibly the choicest location for a liquor store in all of Chatham County, and that the change in locations caused the appellant to lose a great deal of business. Bowers v. Fulton County, 221 Ga. 731 (146 SE2d 884) (1966) held that a condemnee has a right to recover, as independent items, damages to his business caused by the necessity of removing it to another location. The Bowers principle is applicable to the condemnation of leased premises. Garber v. Housing Authority of the City of Atlanta, 123 Ga. App. 29 (1) (179 SE2d 300) (1970). Because there is evidence of a "unique" value of the condemned land to the appellant, damages caused by loss of business would have been justified, and the trial court erred in excluding a separate recovery therefor. Hinson v. Dept. of Transportation, 135 Ga. App. 258 (1) (217 SE2d 606) (1975).
Judgment reversed. Quillian, P. J., and Shulman, J., concur.